Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification (Cross-Reference to Related Applications), the phrase –now U.S. Patent no. 10,710,073—should be inserted after the phrase “U.S. Patent Application 16/422,030 filed May 24, 2019”  so as to update the status of this parent application.  
Appropriate correction is required.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of claim 21, the phrase “the first biological substance” should be changed to –the at least one biological substance—so as to use the same terminology as recited earlier in the claim. On lines 5-6 of claim 21, the phrase “configured to receive the target biological substances into a second fluid composition at a second flow rate” is indefinite since it is not clear whether this means that the second fluid composition is located in the second channel and flows in the second channel at the second flow rate. On lines 8-9 of claim 21, the phrase “the plurality of microchannels are configured to selectively capture the target biological substances into the second channel” is indefinite since it is not clear how the target biological substances can be captured “into the second channel”. Does this mean that the target biological substances are formed from the biological source material in the plurality of microchannels, and that the target biological substances then pass through the plurality of microchannels into the second channel? Lines 10-12 of claim 21 are indefinite since it is not clear where the biological source material is subjected to the physiological shear rate in the fluidic system? Is the biological source material subjected to the physiological shear rate after entering into the plurality of microchannels from the first channel? See all of these same problems in claim 35.
On line 2 of claim 23, the phrase “or the like” is indefinite since it is not clear what is constituted or included by this phrase. See this same problem in claims 30 and 37. 
On line 10 of claim 28, the phrase “generating a physiological shear rate on the biological source material” is indefinite since it is not clear what causes or creates such a physiological shear rate. Does a difference between flow rates of the first biological composition in the first channel of the fluidic system and the second biological composition in the second channel of the fluidic system generate the recited “physiological shear rate”, or does some other action cause the physiological shear rate, such as a mixing or stirring of the first and/or second biological compositions in the first and/or second channels? It is also not clear where in the fluidic system that the physiological shear rate is generated. On lines 10-11 of claim 28, the phrase “that induces the biological source material to produce the target biological substance into the second channel” is indefinite since it is not clear how the target biological substance can be produced “into the second channel”. Does this mean that the target biological substance is formed from the biological source material in the plurality of microchannels, and that the target biological substance then passes through the plurality of microchannels into the second channel? 
On line 1 of claims 30 and 31, the phrase “the target biological substances” should be changed to –the target biological substance—since claim 28 only recites a singular “target biological substance”. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 15-16, 18 and 20 of U.S. Patent No. 10,710,073. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a fluidic system for generating a biological substance, wherein the system comprises a first channel configured to carry a first fluid composition containing a biological source material such as megakaryocytes capable of producing target biological substances (i.e. platelets) at a first flow rate, a second channel running parallel to the first channel and configured to carry a second fluid composition at a second flow rate, and a plurality of microchannels that separate the first channel and the second channel and create a fluid communication path between the first and second channels, wherein the microchannels are sized to selectively capture the biological source material (megakaryocytes), and the first and second channel flow rates are configured to create a differential between the first and second channels that generates physiological shear rates along the second channel that induce the captured biological source material to produce the target biological substances (platelets) and release the target biological substances into the second fluid composition in the second channel. In addition, both sets of claims recite that the microchannels are formed in at least one of a film, a membrane or a mesh arranged between the first and second channels, that the biological source material comprises megakaryocytes and the target biological substances include platelets, that the physiological shear rates are controlled by the first channel flow rate and the second channel flow rate, and that the fluidic system can comprise a plurality of fluidic devices, wherein each device comprises the first channel, the second channel and the plurality of microchannels there between.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 14-15 and 17-20 of U.S. Patent No. 10,343,163. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a fluidic system for generating a biological substance, wherein the system comprises a first channel configured to carry a first fluid composition containing a biological source material such as megakaryocytes capable of producing target biological substances (i.e. platelets) at a first flow rate, a second channel running parallel to the first channel and configured to carry a second fluid composition at a second flow rate, and a plurality of microchannels that separate the first channel and the second channel and create a fluid communication path between the first and second channels, wherein the microchannels are sized to selectively capture the biological source material (megakaryocytes), and the first and second channel flow rates are configured to create a differential between the first and second channels that generates physiological shear rates along the second channel that induce the captured biological source material to produce the target biological substances (platelets) and release the target biological substances into the second fluid composition in the second channel. In addition, both sets of claims recite a corresponding method for generating a target biological substance using the fluidic system, and also recite that the microchannels are formed in at least one of a film, a membrane or a mesh arranged between the first and second channels, that the biological source material comprises megakaryocytes and the target biological substances include platelets, and that the physiological shear rates are controlled by the first channel flow rate and the second channel flow rate. While the claims of U.S. Patent no. 10,343,163 do not recite that the system comprises a plurality or more than one of the fluidic device, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to include more than one of the fluidic devices in the system recited in the claims of U.S. Patent no. 10,343,163 so as to increase the throughput of the method performed with the fluidic system and allow a greater number of target biological substances to be produced.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9, 20-21 and 26-27 of U.S. Patent No. 9,795,965. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a fluidic system for generating a biological substance, wherein the system comprises a first channel configured to carry a first fluid composition containing a biological source material such as megakaryocytes capable of producing target biological substances (i.e. platelets) at a first flow rate, a second channel running parallel to the first channel and configured to carry a second fluid composition at a second flow rate, and a plurality of microchannels that separate the first channel and the second channel and create a fluid communication path between the first and second channels, wherein the microchannels are sized to selectively capture the biological source material (megakaryocytes), and the first and second channel flow rates are configured to create a differential between the first and second channels that generates physiological shear rates along the second channel that induce the captured biological source material to produce the target biological substances (platelets) and release the target biological substances into the second fluid composition in the second channel. In addition, both sets of claims recite a corresponding method for generating a target biological substance using the fluidic system, and also recite that the microchannels are formed in at least one of a film, a membrane or a mesh arranged between the first and second channels, that the biological source material comprises megakaryocytes and the target biological substances include platelets, and that the physiological shear rates are controlled by the first channel flow rate and the second channel flow rate. While the claims of U.S. Patent no. 9,795,965 do not recite that the system comprises a plurality or more than one of the fluidic device, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to include more than one of the fluidic devices in the system recited in the claims of U.S. Patent no. 9,795,965 so as to increase the throughput of the method performed with the fluidic system and allow a greater number of target biological substances to be produced.  
Claims 21-27 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 19-20 of U.S. Patent No. 10,590,373. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a fluidic system for generating a biological substance, wherein the system comprises a first channel configured to carry a first fluid composition containing a biological source material such as megakaryocytes capable of producing target biological substances (i.e. platelets) at a first flow rate, a second channel running parallel to the first channel and configured to carry a second fluid composition at a second flow rate, and a plurality of microchannels that separate the first channel and the second channel and create a fluid communication path between the first and second channels, wherein the microchannels are sized to selectively capture the biological source material (megakaryocytes), and the first and second channel flow rates are configured to create a differential between the first and second channels that generates physiological shear rates along the second channel that induce the captured biological source material to produce the target biological substances (platelets) and release the target biological substances into the second fluid composition in the second channel. In addition, both sets of claims recite that the microchannels are formed in at least one of a film, a membrane or a mesh arranged between the first and second channels, that the biological source material comprises megakaryocytes and the target biological substances include platelets, and that the physiological shear rates are controlled by the first channel flow rate and the second channel flow rate. While the claims of U.S. Patent no. 10,590,373 do not recite that the system comprises a plurality or more than one of the fluidic device, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to include more than one of the fluidic devices in the system recited in the claims of U.S. Patent no. 10,590,373 so as to increase the throughput of the method performed with the fluidic system and allow a greater number of target biological substances to be produced.  
Claims 28-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42, 44, 47-48 and 51-52 of copending Application No. 16/792,484 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for generating a target biological substance using a fluidic system, wherein the system comprises a first channel configured to carry a first fluid composition containing a biological source material such as megakaryocytes capable of producing target biological substances (i.e. platelets) at a first flow rate, a second channel running parallel to the first channel and configured to carry a second fluid composition at a second flow rate, and a plurality of microchannels that separate the first channel and the second channel and create a fluid communication path between the first and second channels, wherein the microchannels are sized to selectively capture the biological source material (megakaryocytes), and the first and second channel flow rates are configured to create a pressure differential between the first and second channels that generates physiological shear rates along the second channel that induce the captured biological source material to produce the target biological substances (platelets) and release the target biological substances into the second fluid composition in the second channel. In addition, both sets of claims recite that the microchannels are formed in at least one of a film, a membrane or a mesh arranged between the first and second channels, that the biological source material comprises megakaryocytes and the target biological substances include platelets, and that the physiological shear rates are controlled by the first channel flow rate and the second channel flow rate, which create a differential pressure between the channels.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 28-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakano et al (US 2011/0065190, submitted in the IDS filed on September 29, 2020).
Nakano et al teach of a method for generating a target biological substance from a biological source material, wherein the target biological substance comprises platelets produced from megakaryocytes as the biological source material (claims 28-31). In the embodiment depicted in Figure 5 of Nakano et al, the method comprises introducing a first biological composition containing megakaryocytes capable of producing platelets (clams 29-31) into a first channel 9 of a fluidic device 11 through an inlet 5, introducing a second biological composition comprising a culture solution into a second channel 10 through an inlet 6 of the fluidic device 11, wherein the second channel 10 runs parallel to the first channel 9, capturing megakaryocytes in the first biological composition in a plurality of microchannels, wherein the microchannels comprise pores in a porous thin composite membrane 8 separating the first channel 9 from the second channel 10 (claim 33), generating a physiological shear rate on the megakaryocytes in the plurality of microchannels which induces the megakaryocytes to produce platelets as a target biological substance, wherein the physiological shear rate is produced by stirring the second biological composition in the second channel 10 with a magnetic stirrer 12, and retrieving the produced platelets in the second biological composition for harvesting through an outlet 7 in the fluidic device 11.  Nakano et al teach that the release of platelets from megakaryocytes in the method is promoted by applying a shear stress that imitates blood flow through the bone marrow of a living body to the platelet precursor cells (i.e. the megakaryocytes), and the shear stress induced by stirring the second biological composition in the second channel 10 with a magnetic stirrer 12 generates a differential pressure between the first channel 9 and the second channel 10 to capture the megakaryocytes in the pores of the composite membrane 8 (claim 32). It is noted that the structures 9 and 10 of the fluidic system depicted in Figure 5 of Nakano et al serve as “channels” since these structures are passages with walls that contain a fluid. In addition, the physiological shear stress generated in the method taught by Nakano et al reads on the step of “generating a physiological shear rate on the biological source material” in instant claim 28 since claim 28 does not positively recite that the physiological shear rate is generated by a flow rate of the first biological composition in the first channel and a flow rate of the second biological composition in the second channel. See Figure 5 and paragraphs 0114-0119 in Nakano et al. 

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 5, 2021